In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*************************
RONALD PATRICK,             *
                            *                         No. 17-922V
                Petitioner, *                         Special Master Christian J. Moran
                            *
v.                          *
                            *                         Filed: April 10, 2018
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
*************************

Diana L. Stadelnikas, Maglio Christopher and Toale, Sarasota, FL, for petitioner;
Daniel A. Principato, United States Department of Justice, Washington, DC, for respondent.

      UNPUBLISHED RULING FINDING ENTITLEMENT TO COMPENSATION1

       On July 10, 2017, Ronald Patrick filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §300a—10 et. seq., alleging that he suffered Guillain-Barre syndrome
(“GBS”) as a result of an influenza vaccine administered on September 1, 2015.

         In his Rule 4(c) report, respondent states that “compensation is appropriate in this case.”
Resp’t Rep’t, filed Apr. 2, 2018, at 1. Respondent adds that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts of this case
and has concluded that the alleged injury, which has persisted for more than six months, “meets
the requirements of the Vaccine Injury Table for GBS following the seasonal flu vaccination”
Id. at 5. Accordingly, respondent states, “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

        Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based
upon a review of the record as a whole, the undersigned finds that petitioner has established that
he is entitled to compensation for his injury.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Accordingly, Mr. Patrick is entitled to compensation. A subsequent order will discuss
the next steps in determining Mr. Patrick’s compensation.

       Any questions may be directed to my law clerk, Matthew Ginther, at (202) 357-6360.

       IT IS SO ORDERED.


                                                  s/Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




                                              2